Name: Decision No 4/91 of the EEC-Andorra Joint Committee of 12 July 1991 concerning certain methods of administrative cooperation for implementation of the Agreement and the procedure for forwarding goods to the Principality of Andorra
 Type: Decision
 Subject Matter: tariff policy;  European construction;  Europe;  executive power and public service
 Date Published: 1991-09-07

 Avis juridique important|21991D0907(03)Decision No 4/91 of the EEC-Andorra Joint Committee of 12 July 1991 concerning certain methods of administrative cooperation for implementation of the Agreement and the procedure for forwarding goods to the Principality of Andorra Official Journal L 250 , 07/09/1991 P. 0030 - 0031DECISION No 4/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 12 July 1991 concerning certain methods of administrative cooperation for implementation of the Agreement and the procedure for forwarding goods to the Principality of Andorra (91/469/EEC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Articles 8 (3) (a) and 17 (8) thereof; Whereas, in accordance with the terms of the Agreement, it is necessary to determine, firstly, the procedure for forwarding goods to Andorra, referred to in Article 8 (3) of the Agreement and, secondly, the methods of administrative cooperation necessary for the proper functioning of the Agreement; Whereas, in the light of experience gained in the Community with regard to methods of administrative cooperation and the forwarding of goods within Community territory, it is appropriate, in the present case, to take as a guide the methods employed in the Community to ensure the free movement of goods within the Community; Whereas the provisions adopted by this Decision may, moreover, be reviewed by the Joint Committee in the light of the situation obtaining on 1 January 1993, and also by the Contracting Parties pursuant to Article 20 of the Agreement, HAS DECIDED AS FOLLOWS: TITLE I GENERAL Article 1 For the purposes of implementing the Agreement concluded between the EEC and the Principality of Andorra: - the competent authorities of the Member States shall, in respect of goods falling within Chapters 25 to 97 of the harmonized system, apply the rules of the Community transit procedure, without prejudice to the special provisions laid down below, - the Andoran customs authorities shall, in respect of those same goods, apply the measures of administrative cooperation laid down below. TITLE II MOVEMENT OF GOODS - from the Community to Andorra Community Offices authorized by the Agreement with the Principality of Andorra Article 2 1. Where goods specified in Article 1 and bound for the Principality of Andorra are released for free circulation at one of the customs offices listed in Annex 1 to the Agreement, a T2 AN or T2L AN document shall be issued, as appropriate. 2. Where a T2 AN document is issued, the Community transit operation shall end at the customs office at the point of exit from the Community. The person concerned shall present to the Andorran customs authorities two copies of control copy No 5 of the T2 AN, duly stamped by the customs authorities at the customs office at the point of exit. 3. T2L AN documents shall be issued in triplicate, inter alia for the purposes of furnishing evidence of the arrival in Andorra of the goods concerned. 4. Pursuant to paragraph 3 above, the original and a copy of the T2L AN document shall be delivered to the person concerned and the second copy shall be retained at the office of departure. The customs office which issues a T2L AN document in triplicate shall ensorse each copy with one of the following phrases: - Expedido por triplicado, - DÃ ©livrÃ © en trois exemplaires. The person concerned shall present to the Andorran customs authorities the original and the copy delivered to him, duly stamped by the customs authorities at the customs office at the point of exit. 5. The Andorran customs authorities shall stamp and return to the office of departure, as appropriate: - a copy of control copy No 5 of the T2 AN document, - a copy of the T2L AN document. - From the Community to the Principality of Andorra Article 3 1. In order to prove that goods dispatched to the principality of Andorra are in free circulation within the Community: - a copy of control copy No 4 of document T2 duly stamped by the customs authorities at the customs office of departure, or - the original T2L, T2L ES or T2L PT, or - a document having equivalent effect, must be submitted to the Andorran customs authorities. Article 4 1. Goods referred to in Article 6 (3) (c) of the Agreement, forwarded to the Principality of Andorra with the benefit of an export refund, shall move to the customs office at the point of exit from the Community under cover of an external Community transit document. 2. Where a control copy T5 is used for the purposes of the preceding paragraph, such document shall be returned to the customs office at the point of exit from the Community in order to furnish evidence of such exit. 3. A copy of control copy No 4 of the external Community transit document, duly stamped by the customs authorities at the customs office of departure shall be submitted to the Andorran customs authorities. TITLE III Movement of goods from the Principality of Andorra to the Community Article 5 1. Where goods are presented to the Andorran customs authorities with a view to their being forwarded to the Community, those authorities shall issue a T2L document which will be submitted to the Community office of import in order to furnish evidence that they are in free circulation in the Principality of Andorra. 2. Where goods which were previously brought into the Principality of Andorra under the cover of a T2 ES or T2 PT, T2L ES or T2L PT document or a document having equivalent effect are presented to the Andorran authorities with a view to their being forwarded to the Community, those authorities shall draw up a T2L ES or T2L PT document or a document having equivalent effect, making reference to the document which accompanied the goods at the time of their arrival in the Principality of Andorra. This document (T2L ES or T2L PT) must be submitted to the first Community office of import. 3. In the case of goods referred to in Article 6 (3) (c) of the Agreement, the said authorities shall issue a copy No 4 of the SAD endorsed with the symbol T1 and one of the following phrases, underlining in red: - Percibir sÃ ³lo el elemento mÃ ³vil - Acuerdo CEE-Andorra - Kun det variable element opkraeves - EOEF-Andorra-aftalen, - Nur den beweglichen Teilbetrag erheben - Abkommen EWG-Andorra, - Ã Ã ¡Ã ´Ã ¡Ã ªÃ ±Ã ¡Ã ´aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ´Ã ¯ Ã ¡Ã °Ã ¯Ã ³Ã °Ã ¾Ã ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ² - Ã Ã µÃ ¬oeÃ ¹Ã ­ssÃ ¡ AAÃ Ã -Ã Ã ­aeueÃ ±Ã ¡Ã ², - Charge variable component only - EEC-Andorra agreement, - Ne percevoir que l'Ã ©lÃ ©ment mobile - Accord CEE-Andorre, - Riscuotere solo l'elemento mobile - Accordo CEE-Andorra, - Alleen het variabele element innen - Overeenkomst EEG-Andorra, - Cobrar unicamente o elemento mÃ ³vel - Acordo CEE-Andorra. 4. Where the copy No 4 of the SAD referred to in paragraph 3 above is replaced by another document, the latter shall be a document of the same type and shall be endorsed with one of the phrases in paragraph 3 above. TITLE IV FINAL PROVISION Article 6 This Decision shall enter into force on 1 July 1991. Done at Andorra-la-Vella, 12 July 1991. For the Joint Committee The Chairman Oscar RIBAS REIG